United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1542
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Corey D. Williams,                       *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 7, 2006
                                 Filed: February 14, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Corey D. Williams appeals the sentence imposed upon his guilty plea to
possessing cocaine and to being a felon in possession of a firearm. For reversal
Mr. Williams argues that the district court1 erroneously determined his base offense
level pursuant to U.S.S.G. § 2K2.1(a)(2) (felon in possession of firearm where prior
felonies include at least two convictions for either crime of violence or controlled
substance). In particular, Mr. Williams argues that stealing a motor vehicle, for which
he has a prior state felony conviction, is not a crime of violence. Setting aside the

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
issue whether Mr. Williams properly preserved his objection, we conclude his
argument is foreclosed by circuit precedent, see United States v. Barbour, 395 F.3d
826, 827-28 (8th Cir.), cert. denied, 126 S. Ct. 133 (2005); United States v. Sprouse,
394 F.3d 578, 580-81 (8th Cir. 2005); United States v. Sun Bear, 307 F.3d 747, 752-
53 (8th Cir. 2002), cert. denied, 539 U.S. 916 (2003), and we decline Mr. Williams’s
invitation to reconsider Sprouse and Sun Bear: only the court sitting en banc may do
so, see United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994). Accordingly, we
affirm.
                        ______________________________




                                         -2-